Title: From George Washington to the Pennsylvania Legislature, 12 September 1789
From: Washington, George
To: Pennsylvania Legislature


          
            Gentlemen,
            [New York, c.12 September 1789]
          
          When the representatives of a free people, delivering the sense of their constituents, give such marks of affectionate attachment to an individual as are contained in your address to me, it must call forth the warmest acknowledgements of a grateful heart. Under this impression, I beg you to believe that your favorable opinion of my past conduct, and kind congratulations on my elevation to the high station which I now fill, are indelibly marked on my mind.
          
          The early and decided part which the Citizens of Pennsylvania took in behalf of the present system of government cannot be forgotten by the People of these United States—and, in acknowledging the grateful sense which I have of your assurances of the firm and constant support of your State, in all measures in which its aid shall be necessary for rendering my administration easy to myself, and beneficial to our Country, I trust that I meet the concurrence of all good citizens.
          The virtue, moderation, and patriotism which marked the steps of the American People in framing, adopting, and thus far carrying into effect our present system of Government, has excited the admiration of Nations; and it only now remains for us to act up to those principles, which should characterize a free and enlightened People, that we may gain respect abroad and ensure happiness and safety to ourselves and to our posterity.
          It should be the highest ambition of every American to extend his views beyond himself, and to bear in mind that his conduct will not only affect himself, his country, and his immediate posterity; but that its influence may be co-extensive with the world, and stamp political happiness or misery on ages yet unborn. To obtain this desireable end—and to establish the government of laws, the union of these States is absolutely necessary; therefore in every proceeding, this great, this important object should ever be kept in view; and so long as our measures tend to this; and are marked with the wisdom of a well informed and enlightened people, we may reasonably hope, under the smiles of Heaven, to convince the world that the happiness of nations can be accomplished by pacific revolutions in their political systems, without the destructive intervention of the sword.
          Your wishes for my personal happiness, and fervent prayers for the preservation of my existence have made a grateful impression upon me—and I shall not fail to implore the divine Author of the Universe to bestow those blessings upon you and your Constituents, which can make a people happy.
          
            G. Washington
          
        